DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wangler et al. [US 20120206704 A1, hereafter Wangler] in view of Arnz et al. [US 20150015875 A1, hereafter Arnz].
As per Claims 1 and 16, Wangler teaches an illumination optical unit (See fig. 1) configured to guide illumination light 14 into an object field 5, the illumination optical unit comprising: 
a field facet mirror 20 comprising a plurality of field facets; 
a pupil facet mirror 21 comprising a plurality of pupil facets configured to overlay field facet images of the field facets in the object field and so that a field facet imaging channel of the illumination light is guided via any one field facet and any one pupil facet (Para 44); and 
Wangler further disclosed that the EUV radiation beam 14 propagates through an intermediate focal plane 16 before impinging on an individual mirror array 17. In variants of the guidance of the EUV radiation beam 14 which are likewise possible, one intermediate focus is present or a plurality of intermediate foci are present. The individual mirror array 17 is embodied as a microelectromechanical system (MEMS). It has a multiplicity of individual mirrors 18 arranged in matrix-like fashion in rows and columns in an array, which are illustrated schematically in FIGS. 8 to 11. The individual mirrors 18 can have square or rectangular reflection surfaces. These reflection surfaces lie approximately in a plane that runs with respect to the xz plane of the global xyz coordinate system according to FIG. 1. The individual mirrors 18 are in each case connected to actuators 19 and designed to be tiltable about two axes perpendicular to one another in the reflection plane of the respective individual mirror 18 (See fig. 1 and 8, Para 41).
Wangler does not explicitly teach a measurement field illumination device comprising a displacement actuator, wherein: the illumination optical unit is configured so that a measurement field has a greater extent along one first field dimension than any one of the field facet images; the measurement field illumination device is configured to influence guidance of the illumination light via the field facet imaging channels so that the entire measurement field is illuminated via the field facet imaging channels; and the displacement actuator is configured to displace an optical component configured to guide the illumination light between an illumination light source and the object field to sequentially illuminate the entire measurement field via the field facet imaging channels.
Arnz teaches a measuring device for measuring an illumination property of an illumination system, which is configured for two-dimensional irradiation of a substrate, arranged in an illumination plane, with illumination radiation. The invention furthermore relates to an arrangement with such a measuring device, an inspection apparatus for inspecting a surface of a substrate and a method for measuring an illumination system (Para 6).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the measurement system of Arnz in the exposure device of Wangler in order to improve the quality of image transfer.
As per Claim 2, Wangler in view of Arnz teaches the illumination optical unit of claim 1.
Wangler further disclosed wherein the object field is an object field of a projection exposure apparatus for EUV lithography (Para 38).
As per Claim 3, Wangler in view of Arnz teaches the illumination optical unit of claim 2.
Wangler further disclosed wherein the illumination optical unit is a production illumination optical unit of the projection exposure apparatus (See fig. 1).
As per Claim 4, Wangler in view of Arnz teaches the illumination optical unit of claim 2.
Wangler further disclosed wherein: the object field 5 is an object field of a projection optical unit of the projection exposure apparatus for EUV lithography 1; the object field is downstream of the illumination optical unit; the projection optical unit is configured to image the object field into an image field; and the displacement actuator is configured to displace the illumination optical unit relative to the object field (See fig. 1).
As per Claims 5-7, Wangler in view of Arnz teaches the illumination optical unit of claim 1.
Wangler further disclosed wherein the displacement actuator is configured to displace at least some of the field facet images together along the one field dimension relative to the measurement field (Para 44).
As per Claims 8 and 9, Wangler in view of Arnz teaches the illumination optical unit of claim 1.
Wangler further disclosed a mirror component configured to guide the illumination light between the pupil facet mirror and the object field, wherein the displacement actuator is configured to displace the mirror component (See fig. 1, Para 45).
As per Claim 10, Wangler in view of Arnz teaches the illumination optical unit of claim 1.
Arnz further disclosed wherein the displacement actuator is configured to displace an object holder relative to the remainder of the optical unit (Para 47).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the measurement system of Arnz in the exposure device of Wangler in order to improve the quality of image transfer.
As per Claim 11, Wangler in view of Arnz teaches an illumination system, comprising: an illumination optical unit according to claim 1; and a light source 3 configured to provide the illumination light (See Wangler fig. 1).
As per Claim 12, Wangler in view of Arnz teaches an illumination system, comprising: an illumination optical unit according to claim 1; and a projection optical unit 9 configured to image the object field into an image field (See Wangler fig. 1).
As per Claim 13, Wangler in view of Arnz teaches an illumination system, comprising: an illumination optical unit according to claim 1.
Wangler further disclosed a projection optical unit configured to image the object field into an image field, wherein the displacement actuator is configured to translate the illumination optical unit relative to the projection optical unit (See fig. 1, Para 45).
As per Claim 14, Wangler in view of Arnz teaches an apparatus, comprising: an illumination system which comprises an illumination optical unit according to claim 1, wherein the apparatus is a projection exposure apparatus for EUV lithography (Wangler Para 35).
As per Claim 15, Wangler in view of Arnz teaches a method of using a projection exposure apparatus for EUV lithography comprising an illumination optical unit and a projection optical unit, the method comprising: using the illumination optical unit to illuminate an object field of the projection optical unit; and using the projection optical unit to image a portion of the object field into an image field, wherein the illumination optical unit comprises an illumination optical unit according to claim 1 (See Wangler fig. 1, Para 35).
As per Claim 17, Wangler in view of Arnz teaches the illumination optical unit of claim 16, wherein: the field facets comprise a reflection surface with an aspect ratio of greater than two; and the tilt actuators are configured so that the illumination light is guided into the illumination field via field facets which are adjacent to one another via one field facet longitudinal side and via one and the same pupil facet (See Wangler fig. 1, Para 42-45).
As per Claim 18, Wangler in view of Arnz teaches the illumination optical unit of claim 16, wherein the object field is an object field of a projection exposure apparatus for EUV lithography (Wangler fig. 1, Para 35).
As per Claim 19, Wangler in view of Arnz teaches the illumination optical unit of claim 18, wherein the illumination optical unit is a production illumination optical unit of the projection exposure apparatus (Wangler fig. 1, Para 35).
As per Claim 20, Wangler in view of Arnz teaches an apparatus, comprising: an illumination system which comprises an illumination optical unit according to claim 16, wherein the apparatus is a projection exposure apparatus for EUV lithography (Wangler fig. 1, Para 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882